This is an action to recover damages for personal injuries claimed to have been received by the plaintiff while she was a passenger on one of the defendant’s electric cars.
At the conclusion of the testimony, the defendant’s attorney moved the court to direct a verdict for the defendant, which motion was overruled. The jury returned a verdict for the plaintiff for $400. The case is before the court on the defendant’s exception to the refusal of the presiding Justice to direct a verdict for the defendant, and upon general motion for a new trial.
The testimony upon the vital questions involved was conflicting, and different conclusions might be drawn from the evidence by different minds. The case was therefore properly submitted to the jury for their finding upon the issues involved. We are of opinion that the testimony warranted the jury in finding that the plaintiff was in the exercise of due care, and that her injury was caused by the negligence of the defendant. The weight of the evidence sustains the claim of the plaintiff that the signal of two bells was given prematurely and that following the same, and as a direct result thereof she was thrown from the car and injured. The first claim is abundantly proved by the plaintiff’s testimony, the latter claim that she was thrown from the car, is corroborated by witnesses for the defendant. It follows that the exceptions and motion must be overruled. So ordered. Hinckley & Hinckley, for plaintiff. Bradley & Linnell, and William Lyons, for defendant.